In re: Violet Trapping Company, Inc., applying for writ of certiorari, mandamus and prohibition.
Writs granted with stay order. Consideration of these writs is restricted to the question whether the statutes abolishing suspensive appeals in expropriation cases of this kind are violative of that part of Section 2 of Article 1 of the Constitution providing that “private property shall not be taken or damaged except for public purposes and after just and adequate compensation is paid” and that part of Section 15 of Article 4 providing “nor shall vested rights be divested, unless for purposes of public utility and for just and adequate compensation previously paid.” In this connection, State Through Sabine River Authority v. Phares, 245 La. 534, 159 So.2d 144.